We concur in the disposition made of this appeal by Judge RANDOLPH, because the allegations of the petition as against a general demurrer are sufficient to entitle plaintiff to damages. The prayer is for specific performance and, in the alternative, for damages. The petition, when considered in connection with the contract and mortgages, attached and made exhibits thereto, shows that the plaintiff is not entitled to specific performance. The contract is incomplete and is uncertain, and it would be inequitable to require the defendant to assume the payment of the note for $1,507.21, and the unusual extraordinary provisions and obligations of the two mortgages, one given to secure the last-mentioned note and the other securing a $15,000 note. The contract does not bind him to assume these mortgages, since they are not mentioned. 39 Cyc. 1487, 1491, 149:3; Vernon's Sayles' Ann.Civ.St. 1914, art. 3965; Johnson v. Granger, 51 Tex. 42; Norris v. Hunt, 51 Tex. 609; Fulton v. Robinson, 55 Tex. 401; Watson v. Baker, 71 Tex. 739, 9 S.W. 867; Ragsdale v. Mayes, 65 Tex. 255; Boehl v. Wadgymar, 54 Tex. 589; Sullivan v. Zanderson (Tex.Civ.App.) 42 S.W. 1027, 91 Tex. 499, 44 S.W. 484; Gatewood v. Graves (Tex.Civ.App.) 241 S.W. 264; Hume v. Bogle (Tex.Civ.App.) 204 S.W. 673; Marshall v. Beason (Tex.Civ.App.) 165 S.W. 75. *Page 947